Name: Commission Regulation (EC) No 3657/93 of 29 December 1993 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/52 Official Journal of the European Communities 31 . 12. 93 COMMISSION REGULATION (EC) No 3657/93 of 29 December 1993 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 11 314 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108 . 31 . 12. 93 Official Journal of the European Communities No L 333/53 ANNEX LOT A 1 . Operation No ('): 818/93 2. Programme : 1993 3 . Recipient (z) : Mozambique 4. Representative of the recipient : Ministry of Health, Av. Salvador Allende, Maputo ; contact Mr Jorge Xhlone, (tel. 423 822/430 814, telex 6-239 Misau MO) 5. Place or country of destination (*) : Mozambique 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) (') : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.1 (a)) 8 . Total quantity : 920 tonnes (1 260 tonnes of cereals) 9 . Number of lots : one (three parts : lot A 1 : 260 tonnes, lot A 2 : 520 tonnes, lot A 3 : 140 tonnes) 10. Packaging and marking (8) (10) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B (2 d) and II.B (3)) Markings in Portuguese 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot A 1 : Maputo ; lot A2 : Beira ; lot A3 : Nacala 1 6. Address of the warehouse and, if appropriate, port of landing : lot A 1 : Centro de abastecimentos, Av. das FPLM No 264 Distance Port-Warehouse : 13 km ; Contact : Valeriano de Brito lot A 2 : DirecÃ §Ã £o provincial de SaÃ ºde, Bairro da Manga Distance Port-Warehouse : 20 km ; Contact : JosÃ © Gundana lot A 3 : Hospital psiquiÃ ¡trico, Nampula Distance Port-Warehouse : 240 km ; Contact : AmÃ ©rico dos Anjos Viagem 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7. 2 to 20. 2. 1994 18 . Deadline for the supply : 20. 3. 1994 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18. 1 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 2. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2. to 6 . 3. 1994 (c) deadline for the supply : 3 . 4. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7. 3 . to 20 . 3 . 1994 (c) deadline for the supply : 17. 4. 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã 1 at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3244/93 (OJ No L 293, 23 . 11 . 1993, p. 15) No L 333/54 Official Journal of the European Communities 31 . 12. 93 LOT B 1 . Operation No ('): 1227/93 2. Programme : 1993 3. Recipient (2) : Federation internationale des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), DÃ ©partement approvisionnements et logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41-22) 730 42 22 ; fax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Yemenite Red Crescent Society, Head Office, Building No 10. 26 September Street, PO Box 1257, Sanaa, Republic of Yemen (tel. 20 31 31 /32/33 ; telex 3124 Hilal Ye ; telefax : 20 31 31 ) 5. Place or country of destination ^: Yemen 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) (6) P) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.l.a) 8 . Total quantity : 200 tonnes (274 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) (I0) : OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.C and II.B.3) Markings in E,nglish 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Hodeida 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 20. 2. 1994 18 . Deadline for the supply : 27. 3. 1994 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 1 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 2. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2 to 6 . 3. 1994 (c) deadline for the supply : 10 . 4. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 20. 3 . 1994 (c) deadline for the supply : 24. 4 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B/25670 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97/ 295 01 30/296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3244/93 (OJ No L 293, 27. 11 . 1993, p. 15) 31 . 12. 93 Official Journal of the European Communities No L 333/55 LOTS C and D 1 . Operation No ('): 1186/93 (lot C); 1187/93 (lot D) 2. Programme : 1993 3 . Recipient (2) : FÃ ©dÃ ©ration Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnements et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 ; (tel (41-22)730 42 22 ; fax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient :  lot C : Kenya Red Cross Society through IFRC, Kenya Delegation, Nairobi South « C » (Belle Vue) off Mombasa Road PO Box 39673, Nairobi, Kenya, tel (254-2) 60 24 65/66 ; telefax 60 24 67 ; telex (0987) 25 436 Ires ke  lot D : Ethiopian Red Cross Society, Ras Desta Damtew Avenue PO Box 195 Addis Abeba, Ethiopia, tel (251-1)99 93 64/15 90 74 ; telefax 51 26 43 ; telex 21338 ercs et 5. Place or country of destination (*) : Kenya (lot C) ; Ethiopia (lot D) 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) (6) : See OJ No C 114, 29. 4. 1991 , p. 1 (IIAl.a) 8 . Total quantity : 9 780 tonnes 9. Number of lots : two (lot C : 4 890 tonnes ; lot D : 4 890 tonnes) 10 . Packaging and marking (*) (10) : See OJ No C 114, 29 . 4. 1991 , p. 1 (IIA.2.a and IIA3) Markings in English Supplementary markings : lot C : 'IFRC-Mombasa' ; lot D : 'IFRC-Assab' 1 1 . Method of mobilization : the Community market 12. Stage of supply : port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 7 to 27. 2. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18. 1 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 2. 1994 (b) period for making the goods available at the port of shipment : 21 . 2 to 13. 3 . 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 (b) period for making the goods available at the port of shipment : 7 to 27. 3 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3244/93 (OJ No L 293, 27. 11 . 1993, p. 15) No L 333/56 Official Journal of the European Communities 31 . 12. 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33 (lot B : Jordan). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate.  fumigacion certificate (lots C and D) i7) Documents must be legalized by the diplomatic representation in the country of origin of the goods. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (9) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity,  FOB price,  insurance costs,  freight costs,  packing list,  health certificate,  radiation certificate,  bill of loading ( 1 /3 original). ( I0) Notwithstanding OJ No C 114, point IIA.3 (c) and II.B.3 (c) etc. are replaced by the following : 'the words "European Community"'. (") The bags must be placed in 20-foot containers . The free holding period for containers must be at least 15 days .